NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 SERAJUL HAQUE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2717
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00471-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

                 Decided: April 7, 2017
                ______________________

   SERAJUL HAQUE, Milpitas, CA, pro se.

    EMMA BOND, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., BRIAN A.
MIZOGUCHI.
                 ______________________
2                                               HAQUE   v. US



    Before PROST, Chief Judge, NEWMAN and DYK, Circuit
                          Judges.
PER CURIAM.
    Serajul Haque appeals from an order of the U.S.
Court of Federal Claims (“Claims Court”) dismissing Mr.
Haque’s complaint for lack of subject matter jurisdiction.
Because we find that the Claims Court properly found
that it lacked jurisdiction over this case, we affirm.
    On April 13, 2016, Mr. Haque filed a complaint at the
Claims Court. Appellee’s App. 7–8. In his complaint, Mr.
Haque sought judicial review of a decision by the Social
Security Administration and listed the “Commissioner of
Social Security” as the defendant. Mr. Haque alleged that
the Commissioner issued an adverse decision with respect
to his retirement benefits. Mr. Haque further asserted
that he had “exhausted administrative remedies in this
matter and this court has jurisdiction pursuant to Title
42, U.S.C. § 405(g).” Id. at 8.
    On September 22, 2016, the Claims Court dismissed
Mr. Haque’s complaint for lack of jurisdiction. The
Claims Court noted that Mr. Haque’s “complaint appears
to be a form complaint for judicial review of a decision of
the Commissioner of Social Security in the United States
District Court for the Northern District of California.” Id.
at 2. The Claims Court explained that claims brought
under 42 U.S.C. § 405(g) arise only in district court, not
the Court of Federal Claims. Id. at 2–3.
    Section 405(g), which governs judicial review of social
security appeals, states that “such an action shall be
brought in the district court of the United States for the
judicial district in which the plaintiff resides,” here the
Northern District of California. 42 U.S.C. § 405(g) (em-
phasis added). The Claims Court thus properly dismissed
this case for lack of jurisdiction.
HAQUE   v. US                                            3



    Mr. Haque also alleges in his informal appeal brief
here that the Claims Court failed to take into account his
purported “consultancy to governments on reforms Gov of
Bangladesh/CA/USA/County-SC 1980-2016 not yet recog-
nized, appreciated, granted or accepted on service to
USA.” Appellant’s Br. 1. Although it is unclear what
consultancy Mr. Haque is referencing, it is clear that this
consultancy was not included in Mr. Haque’s complaint.
And because “[d]etermination of jurisdiction starts with
the complaint,” Mr. Haque’s purported consultancy-based
dispute does not cure the jurisdictional deficiency of his
social security appeal. Holley v. United States, 124 F.3d
1462, 1465 (Fed. Cir. 1997) (citing Franchise Tax Bd. v.
Constr. Laborers Vacation Tr., 463 U.S. 1, 9–10 (1983)).
    This court has reviewed Mr. Haque’s various filings
including his miscellaneous letters (ECF Nos. 4, 16–18,
21, 23–27, 30–33, 35–37, 39, 41–42, 45, and 48) and find
them to be unavailing. This court has also reviewed Mr.
Haque’s motion for other relief (ECF No. 47) filed on
March 29, 2017, and denies it as moot.
   For the foregoing reasons, the decision of the Claims
Court is affirmed.
                      AFFIRMED
                          COSTS
   The parties shall bear their own costs.